The respondent is a member of the Bar of this state. On June 22, 1978, we issued an order directing him to appear before this court on Thursday, June 29, 1978 to show cause why he should not be disciplined pursuant to the provisions of Rule 42(6) (e) for his failure to respond to a complaint filed with this court’s Disciplinary Board in November, 1977. Respondent did not appear on that date.
Accordingly, it is ordered that Joseph R. D’Ambra is hereby reprimanded for indulging in the practices described herein, and he is to forthwith file a response in which he will set forth the facts that will assist the Board and its counsel in discharging their duties under the rules. Failure on the respondent’s part to file the response will result in an order being entered, without any further notice, indefinitely suspending him from the practice of law.